THE COURT.
The Division of Water Resources of the Department of Public Works was appointed as referee in an action to determine ground water rights, and defendant California-Miehigan Land & Water Company has appealed from two orders which fixed and allocated the expenses of the reference among the parties to the action. No objection is raised as to the method or amounts of the allocation, but it is contended that the reference procedure was improper and invalid for a number of reasons. The same contentions were made in the companion case of City of Pasadena v. City of Alhambra, ante, page 908 [207 P.2d 17], and were determined adversely to appellant.
The orders appealed from are affirmed.
Appellant’s petition for a rehearing was denied June 27, 1949. Carter, J., and Schauer, J., voted for a rehearing.